COURT OF APPEALS OF VIRGINIA

Present: Judges Willis, Bray and Retired Judge Trabue *
Argued at Norfolk, Virginia

LAMONT ALPHONSO HAWKINS

v.         Record No. 0361-93-4          MEMORANDUM OPINION** BY
                                          JUDGE RICHARD S. BRAY
COMMONWEALTH OF VIRGINIA                      JUNE 20, 1995

           FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                   Porter R. Graves, Jr., Judge

     William P. Robinson, Jr. (Robinson, Madison, Fulton &
     Anderson, on brief), for appellant.
     Leah A. Darron, Assistant Attorney General (James S.
     Gilmore, III, Attorney General, on brief), for appellee.



     Lamont Alphonso Hawkins (defendant) was convicted by the

trial court for possession of cocaine.    Defendant complains on

appeal that the court erroneously admitted evidence that was

gathered by police pursuant to an invalid search warrant.

Finding no error, we affirm the conviction.

     The parties are fully conversant with the record in this

case, and we recite only those facts necessary to explain our

holding.

     Upon appeal from a trial court's denial of a motion to

suppress, we must review the evidence in the light most favorable

to the prevailing party, granting to it all reasonable inferences

fairly deducible therefrom.   Commonwealth v. Grimstead, 12 Va.

App. 1066, 1067, 407 S.E.2d 47, 48 (1991); Reynolds v.


     *
      Retired Judge Kenneth E. Trabue took part in consideration
of this case by designation, pursuant to Code § 17-116.01.
     **
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Commonwealth, 9 Va. App. 430, 436, 388 S.E.2d 659, 663 (1990).

The findings of the trial court will not be disturbed unless

"plainly wrong," Grimstead, 12 Va. App. 1067, 407 S.E.2d at 48,

and the burden is upon the appellant to show that the denial

constituted reversible error.     Reynolds, 9 Va. App. at 436, 388

S.E.2d at 663.

     Between January 30, 1992 and February 25, 1992, David Allen,

an unpaid police informant, made three "controlled" purchases of

cocaine from defendant.   Acting on this information, McDorman

made an affidavit in support of a search warrant for defendant's

apartment on February 27, 1992.    The warrant expressly described

the "PROPERTY [and] OBJECTS . . . SOUGHT IN SEARCH" as:
          [c]ontrolled substance, paraphrenalia [sic],
          currency, documents, records associated with
          the possession and distribution of narcotics,
          particularly cocaine and marijuana;
          documents, records, material demonstrating
          knowledge , purpose, plan, motive, and intent
          associated with possession and/or
          distribution of drugs, computers and computer
          disks, audio tapes including telephone
          answering machines/devices, cellular
          telephones including memory, paging devices
          including memory.


     Following issuance of the warrant, McDorman learned through

monitored conversations between Allen and defendant that

defendant's supply of cocaine was temporarily exhausted, and he

delayed the search until Allen made yet another purchase of the

drug from defendant, at the apartment, on March 10, 1992.

Immediately thereafter, McDorman, accompanied by other officers,

executed the warrant, and discovered cocaine, marijuana, two




                                - 2 -
digital pagers, approximately twenty-five "Zip-lock" bags, and

several small plastic "baggie corners."       Defendant was then

arrested for the subject offenses.

     "[W]hen a warrant has been issued based upon probable cause,

whether probable cause continues to exist at the time the warrant

is executed depends on the length of delay and the nature of the

observed criminal activity, that is, whether the activity is an

ongoing enterprise or an isolated incident."       Turner v.
Commonwealth, 14 Va. App. 737, 745, 420 S.E.2d 235, 239-40

(1992).    "The selling of drugs, by its nature, is an ongoing

activity."     Id. at 746, 420 S.E.2d at 240.    "[T]he fact that the

officers delay executing a search warrant until a time the

officer determines will be most opportune to yield a successful

result does not invalidate the warrant so long as probable cause

continued to exist at the time of execution."       Id. at 747-48, 420

S.E.2d at 241.

     Defendant contends that the probable cause established by

the affidavit which supported the search warrant was lost when

Investigator McDorman subsequently learned that cocaine was no

longer present at the apartment, thereby invalidating the

warrant.   However, like the officers in Turner, the police in
this instance merely postponed execution of the warrant to a time

considered favorable to discovery of the targeted evidence,

thereby promoting, rather than diminishing, the efficacy of the

warrant.     Id. at 747, 420 S.E.2d at 241.    This decision in no way

impaired or displaced the original probable cause established by



                                 - 3 -
the affidavit.

     Moreover, defendant's argument overlooks the breadth of the

search expressly authorized by the warrant.   In addition to

"[c]ontrolled substance," the warrant included "paraphrenalia

[sic], currency, documents, records" and numerous other items

"associated with the possession and distribution of narcotics"

and related evidence, as proper objects of the search.    While the

record reflects that defendant's supply of cocaine was

temporarily depleted, nothing suggests that the remaining

articles referenced in the warrant were no longer present.     To

the contrary, the circumstances indicated otherwise.
     Accordingly, probable cause continued to exist from the time

the warrant was issued until its execution on March 10, 1992, and

the trial court correctly overruled defendant's motion.

                                                   Affirmed.




                              - 4 -